Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1: The claim as written requires that the rear housing have a second boundary wall which surrounds the rear wall and which extends rearward from the rear wall.  The claim also requires that the continuous edge of the second boundary wall which is distal to the rear wall contacts the continuous edge of the first boundary wall which extends rearward from the front wall of the front housing.  It is unclear how the two elements could meet and contact each other as claimed as both extend rearwardly from the respective walls, particularly in light of the specification in which the second boundary wall is discussed as extending forward from the rear wall (see ¶0020 as filed), which is consistent with the drawings as filed. For the purpose of examination with regard to the prior art them is being interpreted as though “rearward” rear “forward” 
Claims 2-19 depend from claim 1 and inherit this indefiniteness.
Claim 5 recites the limitation "the power receptacle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 would provide antecedent basis for the limitation, but claim 5 as written does not depend from claim 4.  For the purpose of examination with regard to the prior art claim 5 is being interpreted as though the claim were dependent upon claim 4 instead of claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Specifically the “means for attaching the second enclosure support bracket to a surface” of claim 18 is being interpreted to correspond to the presence of holes in the second enclosure support bracket to allow for attachment using screws or nails as described in ¶0029 as filed, and the “means for attaching the second enclosure support bracket to a pole” is being interpreted to correspond to the presence of an indented channel 55 which allows for securing the bracket to a pole, also described in ¶0029.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7-12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barley et al (US Patent 8,421,861 B2) in view of Schnell (US Patent 7,593,632 B2) and Cheng (CN 208849925 U, English machine translation attached – please note that the paragraph numbers in the translation were automatically generated and do not necessarily correspond with the same numbered paragraph in the original document).
With regard to claim 1: Barley discloses in Figures 1-9 a protective enclosure for a camera, the enclosure comprising: a front housing 19 formed by a front wall and a first boundary wall surrounding the front wall and extending rearward therefrom to form a continuous edge distal from the front wall and surrounding a first cavity (the boundary wall being the sidewall which extends rearwardly from the front face of the front housing, to define a cavity within which camera components are located as can be seen in the cross section of Figure 8 and from the rear-view of the front housing in Figure 9), where the front wall comprises a protruding section (the portion in which elements 27, 25, 31, 29, and 33 are located can be seen to protrude relative to the rest of the front surface of the front housing, best shown in Figures 1 and 3, and to a lesser extent in Figure 8); the protruding section comprising a window 105 capable of allowing light to pass therethrough into the front housing, the window having a top edge and a bottom edge (the top edge being to portion of the window nearest the top surface 13T of the device, the bottom edge being the portion of the window nearest the bottom surface 13B of the device); a rear housing 21 formed by a rear wall (in which bosses 111 are formed, visible in the cross sections shown in Figures 5 and 8) and a second boundary wall which surrounds the rear wall and extends forward therefrom forming a second 
Barley does not disclose that the protruding section of the enclosure includes a hood around the top edge of the window (the window does appear to be surrounded by a lip of some sort as can be seen in Figure 8 but this feature does not have sufficient prominence to be reasonably considered to be a “hood”), or that there exists a diverter wall located on the protruding section above the window and an angled diverter located on the protruding section behind the diverter wall.
Schnell teaches that a hood structure can be positioned above a camera aperture on an enclosure to help shield and protect the camera aperture (see column 3 lines 63-65 and element 155 in Figure 1).
Cheng teaches that it is useful to include an angled diverter structure 2 on a camera enclosure above the camera aperture and hood structure, the angled diverter ending in a diverter wall element 1, see Figures 1-2 with Figure 2 showing the angled nature of the angled diverter.  This arrangement is taught as enabling the apparatus to protect the camera from rain and direct that rain in a prevent water from falling down into the field of view of the camera, see ¶0033-0034.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the camera of Barley to have integrated a hood above the 
With regard to claim 3: In Barley the protruding section includes chamfered edge at the bottom of the window, see Figure 8, the portion of the protruding section which forms a rim around the window is drawn as having a chamfered edge.  For ease of reference an enlarged portion of Figure 8 is provided below with an arrow pointing to the chamfered edge.

    PNG
    media_image1.png
    310
    432
    media_image1.png
    Greyscale

With regard to claim 4: The rear housing of Barley further includes a power receptacle to allowing for the conduction of electricity into the protective enclosure (the rear housing of Barley includes compartments 63 for receiving batteries thus allowing for electricity to be brought into the enclosure to power the camera, see column 4 lines 48-64).
With regard to claim 5: The enclosure of Barley includes a recessed area surrounding the power receptacle, the recessed area being formed on the bottom 
With regard to claims 7-8: The rear housing of Barley, when assembled, comprises a status indicator, both in the form of a light 31 and in the form of a display 35.  This display is used to allow the user to view and manipulate the state of data in the camera and view the number of images which have been captured and are able to be captured, and is thus reasonably a status indicator since the current state of the camera will be shown on the display when in use (see column 5 lines 28-36 and column 7 lines 17-21).  Both the display and light are viewed through openings in the front housing, but because they are mounted to the board 60 which is disclosed as being mounted in the rear housing (see column 5 lines 37-40 and 59-50 and column 6 lines 5-8).
With regard to claim 9: The rear housing of Barley comprises an access window (shown in Figures 6-7, the rear housing includes an inner door which may be opened to allow for battery exchange as well as an outer door which allows for access to data ports and user controls).
With regard to claims 10-11: Barley discloses that one of the front housing and the rear housing further comprises a data port which allows for the transmission of data into and out of the protective enclosure and allows for the transmission of data to and from the camera within the enclosure (data port 79, see column 7 lines 23-25).
With regard to claim 12: The protective enclosure of Barley further includes a camera mounting bracket secured within the at least one of the front housing and the rear housing and capable of supporting the camera (the rear housing includes supports 87 which hold the board 60 which carries the camera unit in Barley, see column 5 lines 37-48).
With regard to claim 14:  Barley does not explicitly disclose that the enclosure includes a waterproof seal between the first continuous edge and the second continuous edge, but a person having ordinary skill in the art at the time of filing would have found the inclusion of a waterproof seal of some form obvious as the housing of Barley is intended to be used outdoors for extended periods of time (see column 1 lines 10-30 describing the operating environment of the camera) and the electronics within would require protection from the elements.
With regard to claim 15: The first boundary wall of Barley is shown and disclosed as comprising structure which can be reasonably considered to be a handle (loops 113) as they appear to be sized and positioned such that a person would be able to grasp them when handling the apparatus.
With regard to claim 16: Barley discloses the inclusion of a mounting support attached to the rear wall of the rear housing to secure the enclosure to an external object (the rear housing includes a curved profile and bosses 111 which are disclosed as preventing the enclosure from moving when attached to a tree, see column 6 lines 42-47.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Barley, Schnell, and Cheng in further view of Wang (CN 109618078 A, English machine translation attached).
With regard to claim 2: Barley does not disclose that the protruding section further includes a plurality of channels proximate to the window and the hood which provide pathways for diverting rainwater or debris away from the window and along sides of the protruding section.
Wang teaches it is useful to add a plurality of channels (two box shaped gutters 8 and multiple drainpipes 9 on either side of the camera body) to the rain guiding structure near the window of a camera enclosure in order to ensure that rain is guided away from the camera enclosure, see ¶0024 and 0041.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the camera enclosure of Barley to also have a plurality of channels proximate to the camera window as in Wang in order to guide and concentrate the rainwater into a flow which does not obscure the camera lens. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Barley, Schnell, and Cheng in further view of Smith et al (US Patent 10,205,913 B2).
With regard to claim 6: Barley does not disclose that the rear housing further comprises a combined power receptacle and data port, the combined power receptacle and data port allowing for the conducting of electricity and transmission of data into and out of the protective enclosure.  Barley does include an auxiliary power port 109 but the port is located in the front housing and is not disclosed as being used for power.
Smith indicates that USB may be used to supply both power and enable data communications with a camera.  This enables batteries within the camera to be charged 
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the camera enclosure of Barley to incorporate a combined power and data port in order to allow the camera to operate when connected to a computer (such as when a user of the trail camera attaches a laptop to the trail camera to retrieve images from the camera) without draining the internal batteries of the trail camera.  Said person would have also found it obvious to integrate the combined data and power port into the rear housing of Barley as the rear housing of Barley carries the majority of the electronics of the camera (see column 5 lines 37-40).


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Barley, Schnell, and Cheng in further view of Bei (US Patent 11,042,077 B2).
With regard to claim 13: Barley does not disclose that one of the first boundary wall and the second boundary wall include a structure which could reasonably be considered to be a descending foot.
It is however known in the art of camera supporting structures to incorporate feet on the bottom of camera supporting devices in order to allow the devices to be stably placed onto surfaces when not in use or to allow the device to be placed onto a surface while being used for photography.  Bei for example teaches the incorporation of such feet in a camera support, see column 5 lines 25-33 and column 11 lines 18-19.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured one of the first boundary wall or the second boundary wall of Barley to include descending foot members to enable to the enclosure to be stably placed onto a flat surface when not in use or when the photographer wishes to have the enclosed camera take photos from such a flat surface.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Barley, Schnell, and Cheng in further view of Cuddeback (US Patent 8,974,128 B2).
With regard to claims 17-19:  Barley does not disclose that the mounting support further comprises a first enclosure support bracket attached to the rear wall of the rear housing, the first enclosure support bracket having a plane with a first flange extending away from the rear wall and comprises a pivot; a second enclosure support bracket comprising a panel the panel having a second flange extending outward from the panel and comprising a second pivot point, with the first pivot point and second pivot point are moveable connected allowing for rotational movement. Barley does not teach that the mounting structure includes a means for attaching the second enclosure bracket to a surface of to a pole. Barley does however indicate that alternative mounting arrangements may be used, see column 6 lines 58-60.
Cuddeback teaches a mounting arrangement for a trail camera.  The mounting arrangement includes a first enclosure support bracket 18 (best seen in Figure 4) which is mounted to the rear wall of the camera enclosure (using channel 16, see column 3 lines 43-50) and which includes a first plane (in which channel 16 is formed) and a first flange 88 extending away from the rear wall of the enclosure when mounted and define 20 that comprises a panel (flat rear surface, which is seen in Figures 1 and 5, and in which holes 24 are formed) and a second flange comprising a second pivot point (the second flange is the section which is bent perpendicular to the rear face of the bracket and through which bolt 48 passes as shown in Figure 5); with the first pivot point and second pivot point being movable connected to allow for rotational movement of the brackets (see column 4 lines 35-43).  The mounting structure of Cuddeback includes structure for attaching the bracket to a surface (holes 24) and includes structure for attaching the bracket to a pole (two notches are visible in the Figures, see Fig 5 in particular, as well as slots for the attachment of a strap) and allows for the camera to be attached to a variety of surfaces and also allows for quick attachment/disconnection of the camera to the bracket (see column 4 lines 10-14).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have configured the camera or Barley to use the mounting structure of Cuddeback to enable the camera to be attached to a wide variety of surfaces or poles while also allowing for the camera enclosure to be readily attached and detached from the surface or pole mounted bracket. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeong (KR 2009-0005867 A) discloses a camera with wall around the edge of a hood to prevent rain from reaching the camera window.  “How to Make a Long Term Time-lapse” (https://www.instructables.com/How-to-make-a-long-term-time-.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/           Examiner, Art Unit 2852